Name: 2012/294/EU: Commission Implementing Decision of 25Ã May 2012 on a Union financial contribution towards Member StatesÃ¢ fisheries control, inspection and surveillance programmes for 2012 (notified under document C(2012) 3262)
 Type: Decision_IMPL
 Subject Matter: fisheries;  information technology and data processing;  technology and technical regulations;  economic geography;  EU finance
 Date Published: 2012-06-09

 9.6.2012 EN Official Journal of the European Union L 150/86 COMMISSION IMPLEMENTING DECISION of 25 May 2012 on a Union financial contribution towards Member States fisheries control, inspection and surveillance programmes for 2012 (notified under document C(2012) 3262) (Only the Bulgarian, Danish, Dutch, English, Finnish, French, German, Greek, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Slovenian, Spanish and Swedish texts are authentic) (2012/294/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 861/2006 of 22 May 2006 establishing Community financial measures for the implementation of the common fisheries policy and in the area of the Law of the Sea (1), and in particular Article 21 thereof, Whereas: (1) Member States have submitted to the Commission their fisheries control programme for 2012, in accordance with Article 20 of Regulation (EC) No 861/2006, inclusive of the applications for a Union financial contribution towards the expenditure to be incurred in carrying out the projects contained in such programme. (2) Applications concerning actions listed in Article 8(1)(a) of Regulation (EC) No 861/2006 may qualify for Union funding. (3) The applications for Union funding have been assessed with regard to their compliance with the rules set out in Commission Regulation (EC) No 391/2007 (2). (4) It is appropriate to fix the maximum amounts and the rate of the Union financial contribution within the limits set by Article 15 of Regulation (EC) No 861/2006 and to lay down the conditions under which such contribution may be granted. (5) In conformity with Article 21(2) of Regulation (EC) No 861/2006, Member States have been asked to submit programs related to funding in the priority areas defined by the Commission in its letter of 14 October 2011, i.e. traceability, validation and cross-checking of data, measurement of engine power, equipment of small scale fleet with Vessel Monitoring Systems (VMS) and Electronic Recording and Reporting Systems (ERS). (6) On that basis and given budgetary constraints, requests in the programs for Union funding related to non-priority actions such as installation of Automatic Identification Systems (AIS) on board fishing vessels, training and initiatives raising awareness of CFP rules as well as the purchase or modernisation of fisheries patrol vessels and aircraft were rejected. (7) In order to encourage investment in the priority actions defined by the Commission and in view of the negative impact of the financial crisis on Member States budgets, expenditure related to the abovementioned priority areas and retained for this financing decision should benefit from a high co-financing rate, within the limits laid down in Article 15 of Regulation (EC) No 861/2006. (8) Within the priority areas defined by the Commission, it appeared that projects on traceability that were presented by Member States required a global and coordinated approach among Member States to be put in place before a Union contribution could be granted. The assessment of these traceability projects for a Union contribution was consequently postponed to an additional financing decision to be prepared in 2012. (9) In order to qualify for the contribution, automatic localisation devices should satisfy the requirements fixed by Commission Implementing Regulation (EU) No 404/2011 of 8 April 2011 laying down detailed rules for the implementation of Council Regulation (EC) No 1224/2009 establishing a Community control system for ensuring compliance with the rules of the Common Fisheries Policy (3) (10) In order to qualify for the contribution, electronic recording and reporting devices on board fishing vessels should satisfy the requirements fixed by Implementing Regulation (EU) No 404/2011. (11) The measures provided for in this Decision are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION: Article 1 Subject matter This Decision provides for a Union financial contribution for 2012 towards expenditure incurred by Member States for 2012 in implementing the monitoring and control systems applicable to the common fisheries policy (CFP), as referred to in Article 8(1)(a) of Regulation (EC) No 861/2006. Article 2 Closure of outstanding commitments All payments in respect of which a reimbursement is claimed shall be made by the Member State concerned by 30 June 2016. Payments made by a Member State after that deadline shall not be eligible for reimbursement. The budgetary appropriations related to this Decision shall be decommitted at the latest by 31 December 2017. Article 3 New technologies & IT networks 1. Expenditure incurred, in respect of projects referred to in Annex I, on the setting up of new technologies and IT networks in order to allow efficient and secure collection and management of data in connection with monitoring, control and surveillance of fisheries activities as well as on the verification of engine power, shall qualify for a financial contribution of 90 % of the eligible expenditure, within the limits laid down in that Annex. 2. Any other expenditure incurred, in respect of projects referred to in Annex I, shall qualify for a financial contribution of 50 % of the eligible expenditure, within the limits laid down in that Annex. Article 4 Automatic localisation devices 1. Expenditure incurred, in respect of projects referred to in Annex II, on the purchase and fitting on board of fishing vessels of automatic localisation devices enabling vessels to be monitored at a distance by a fisheries monitoring centre through a vessel monitoring system (VMS) shall qualify for a financial contribution of 90 % of the eligible expenditure, within the limits established in that Annex. 2. The financial contribution referred to in paragraph 1 shall be calculated on the basis of a price capped at EUR 2 500 per vessel. 3. In order to qualify for the financial contribution referred to in paragraph 1, automatic localisation devices shall satisfy the requirements laid down in Regulation (EC) No 2244/2003. Article 5 Electronic recording and reporting systems Expenditure incurred, in respect of projects referred to in Annex III, on the development, purchase, and installation of, as well as technical assistance for, the components necessary for electronic recording and reporting systems (ERS), in order to allow efficient and secure data exchange related to monitoring, control and surveillance of fisheries activities, shall qualify for a financial contribution of 90 % of the eligible expenditure, within the limits laid down in that Annex. Article 6 Electronic recording and reporting devices 1. Expenditure incurred, in respect of projects referred to in Annex IV, on the purchase and fitting on board of fishing vessels of ERS devices enabling vessels to record and report electronically to a Fisheries Monitoring Centre data on fisheries activities, shall qualify for a financial contribution of 90 % of the eligible expenditure, within the limits established in that Annex. 2. The financial contribution referred to in paragraph 1 shall be calculated on the basis of a price capped at EUR 3 000 per vessel, without prejudice of paragraph 4. 3. In order to qualify for a financial contribution, ERS devices shall satisfy the requirements established in Implementing Regulation (EU) No 404/2011. 4. In case of devices combining ERS and VMS functions, and fulfilling the requirements laid down in Implementing Regulation (EU) No 404/2011, the financial contribution referred to in paragraph 1 of this Article shall be calculated on the basis of a price capped at EUR 4 500 per vessel. Article 7 Pilot projects Expenditure incurred, in respect of projects referred to in Annex V, on pilot projects on new control technologies shall qualify for a financial contribution of 50 % of the eligible expenditure, within the limits laid down in that Annex. Article 8 Addresses 1. This Decision is addressed to the Kingdom of Belgium, the Republic of Bulgaria, the Kingdom of Denmark, the Federal Republic of Germany, Ireland, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Malta, the Kingdom of the Netherlands, the Republic of Poland, the Portuguese Republic, Romania, the Republic of Slovenia, the Republic of Finland, the Kingdom of Sweden, and the United Kingdom of Great Britain and Northern Ireland. 2. The planned expenditure, the eligible share thereof, and the maximum Union contribution per Member State are as follows: (in EUR) Member State Expenditure planned in the national fisheries control programme Expenditure for projects selected under this Decision Maximum Union contribution Belgium 610 000 410 000 345 000 Bulgaria 25 565 25 565 23 009 Denmark 3 462 722 2 656 563 2 350 599 Germany 5 971 900 181 000 162 900 Ireland 52 370 000 270 000 163 000 Greece 12 110 000 6 040 000 5 400 000 Spain 207 080 84 200 75 780 France 3 550 955 2 152 500 1 937 250 Italy 5 877 000 4 412 000 3 846 000 Cyprus 65 000 65 000 38 500 Latvia 17 856 17 856 13 400 Lithuania 284 939 284 939 256 445 Malta 117 000 104 500 94 050 Netherlands 1 709 400 1 580 000 1 422 000 Poland 2 674 000 0 0 Portugal 3 379 192 539 979 485 981 Romania 615 000 430 000 367 000 Slovenia 204 800 185 800 145 700 Finland 2 500 000 1 987 500 1 584 750 Sweden 11 463 574 242 177 195 782 United Kingdom 10 017 803 4 424 309 3 705 547 Total 117 233 786 26 093 889 22 612 693 Done at Brussels, 25 May 2012. For the Commission Maria DAMANAKI Member of the Commission (1) OJ L 160, 14.6.2006, p. 1. (2) OJ L 97, 12.4.2007, p. 30. (3) OJ L 112, 30.4.2011, p. 1. ANNEX I NEW TECHNOLOGIES & IT NETWORKS (in EUR) Member State & project code Expenditure planned in the national fisheries control programme Expenditure for projects selected under this Decision Maximum Union contribution Belgium BE/12/02 100 000 100 000 90 000 BE/12/03 200 000 0 0 BE/12/04 30 000 30 000 27 000 BE/12/06 100 000 100 000 90 000 Sub-total 430 000 230 000 207 000 Bulgaria BG/12/01 25 565 25 565 23 009 Sub-total 25 565 25 565 23 009 Denmark DK/12/01 335 900 335 900 302 310 DK/12/03 335 900 335 900 302 310 DK/12/04 470 259 470 259 423 233 DK/12/05 214 976 214 976 193 478 DK/12/06 268 720 268 720 241 848 DK/12/07 268 720 0 0 DK/12/08 167 950 0 0 DK/12/09 100 770 0 0 DK/12/10 8 062 8 062 7 255 DK/12/11 15 048 15 048 13 543 DK/12/12 134 360 0 0 DK/12/13 100 770 100 770 50 385 DK/12/14 201 540 201 540 181 386 DK/12/15 100 770 100 770 90 693 DK/12/17 134 360 134 360 120 924 DK/12/18 134 360 134 360 120 924 Sub-total 2 992 462 2 320 663 2 048 289 Germany DE/12/11 310 300 310 300 0 DE/12/12 100 000 100 000 0 DE/12/13 300 000 300 000 0 DE/12/14 50 000 50 000 0 DE/12/15 290 600 290 600 0 DE/12/16 590 000 590 000 0 DE/12/17 925 000 925 000 0 DE/12/18 400 000 400 000 0 DE/12/21 1 875 000 1 875 000 0 Sub-total 4 840 900 4 840 900 0 Ireland IE/12/01 70 000 70 000 63 000 IE/12/03 200 000 200 000 100 000 IE/12/04 1 200 000 1 200 000 0 Sub-total 1 470 000 1 470 000 163 000 Greece EL/12/03 90 000 90 000 45 000 EL/12/05 2 400 000 0 0 Sub-total 2 490 000 90 000 45 000 Spain ES/12/01 207 080 84 200 75 780 Sub-total 207 080 84 200 75 780 France FR/12/02 725 000 570 000 513 000 FR/12/03 293 855 185 000 166 500 FR/12/05 150 000 150 000 135 000 FR/12/06 42 000 0 0 Sub-total 1 210 855 905 000 814 500 Italy IT/12/01 700 000 700 000 630 000 IT/12/02 500 000 500 000 450 000 IT/12/03 900 000 900 000 810 000 IT/12/04 700 000 0 0 IT/12/05 900 000 900 000 810 000 IT/12/07 500 000 0 0 IT/12/08 100 000 100 000 90 000 IT/12/09 312 000 312 000 156 000 IT/12/10 135 000 0 0 IT/12/11 130 000 0 0 Sub-total 4 877 000 3 412 000 2 946 000 Cyprus CY/12/01 15 000 15 000 13 500 CY/12/02 50 000 50 000 25 000 Sub-total 65 000 65 000 38 500 Latvia LV/12/01 6 676 6 676 3 338 LV/12/02 11 180 11 180 10 062 Sub-total 17 856 17 856 13 400 Lithuania LT/12/01 237 488 237 488 213 740 LT/12/02 37 651 37 651 33 885 LT/12/03 9 800 9 800 8 820 Sub-total 284 939 284 939 256 445 Malta MT/12/01 92 000 92 000 82 800 Sub-total 92 000 92 000 82 800 Netherlands NL/12/01 245 000 245 000 220 500 NL/12/02 395 000 395 000 355 500 NL/12/04 240 000 240 000 216 000 NL/12/05 85 000 0 0 Sub-total 965 000 880 000 792 000 Poland PL/12/01 2 674 000 0 0 Sub-total 2 674 000 0 0 Portugal PT/12/01 90 900 90 900 81 810 PT/12/03 314 579 314 579 283 121 PT/12/06 60 000 60 000 54 000 Sub-total 465 479 465 479 418 931 Romania RO/12/02 30 000 30 000 27 000 RO/12/03 50 000 50 000 25 000 RO/12/04 350 000 350 000 315 000 Sub-total 430 000 430 000 367 000 Slovenia SI/12/01 20 000 20 000 18 000 SI/12/02 20 000 20 000 18 000 SI/12/04 40 000 40 000 36 000 SI/12/05 12 000 12 000 10 800 SI/12/06 3 000 0 0 SI/12/07 5 000 0 0 SI/12/08 1 800 1 800 900 SI/12/09 3 000 3 000 1 500 SI/12/11 49 000 49 000 24 500 SI/12/12 40 000 40 000 36 000 Sub-total 193 800 185 800 145 700 Finland FI/12/01 400 000 400 000 360 000 FI/12/03 10 000 10 000 5 000 FI/12/05 500 000 500 000 250 000 FI/12/06 500 000 0 0 FI/12/07 400 000 400 000 360 000 FI/12/08 400 000 400 000 360 000 Sub-total 2 210 000 1 710 000 1 335 000 Sweden SE/12/01 11 177 397 11 177 397 0 SE/12/02 55 443 55 443 27 722 SE/12/03 110 887 110 887 99 798 SE/12/04 20 403 20 403 18 363 Sub-total 11 364 130 11 364 130 145 883 United Kingdom UK/12/01 1 478 365 1 478 365 1 330 528 UK/12/41 14 215 0 0 UK/12/42 10 235 10 235 9 211 UK/12/43 8 506 8 506 4 253 UK/12/44 284 301 284 301 142 151 UK/12/46 454 881 454 881 409 393 UK/12/47 56 860 56 860 28 430 UK/12/50 9 098 0 0 UK/12/38 2 019 0 0 UK/12/39 1 700 0 0 UK/12/40 796 0 0 Sub-total 2 320 976 2 293 148 1 923 966 Total 39 627 042 13 948 384 11 842 203 ANNEX II AUTOMATIC LOCALISATION DEVICES (in EUR) Member State & project code Expenditure planned in the national fisheries control programme Expenditure for projects selected under this Decision Maximum Union contribution Germany DE/12/03 16 000 0 0 DE/12/06 4 000 0 0 DE/12/08 25 000 25 000 22 500 DE/12/09 493 500 0 0 Sub-total 538 500 25 000 22 500 Greece EL/12/08 3 250 000 3 250 000 2 925 000 Sub-total 3 250 000 3 250 000 2 925 000 France FR/12/07 1 085 000 1 000 000 900 000 Sub-total 1 085 000 1 000 000 900 000 Italy IT/12/06 1 000 000 1 000 000 900 000 Sub-total 1 000 000 1 000 000 900 000 Malta MT/12/03 25 000 12 500 11 250 Sub-total 25 000 12 500 11 250 Portugal PT/12/07 2 057 000 0 0 Sub-total 2 057 000 0 0 Romania RO/12/01 75 000 0 0 RO/12/05 110 000 0 0 Sub-total 185 000 0 0 Slovenia SI/12/03 5 000 0 0 Sub-total 5 000 0 0 Finland FI/12/04 15 000 12 500 11 250 Sub-total 15 000 12 500 11 250 United Kingdom UK/12/02 653 892 575 000 517 500 UK/12/03 557 230 490 000 441 000 UK/12/32 45 488 40 000 36 000 UK/12/33 309 888 272 500 245 250 UK/12/45 468 528 412 500 371 250 Sub-total 2 035 026 1 790 000 1 611 000 Total 10 195 526 7 090 000 6 381 000 ANNEX III ELECTRONIC RECORDING AND REPORTING SYSTEMS (in EUR) Member State & project code Expenditure planned in the national fisheries control programme Expenditure for projects selected under this Decision Maximum Union contribution Belgium BE/12/01 120 000 120 000 108 000 Sub-total 120 000 120 000 108 000 Denmark DK/12/02 335 900 335 900 302 310 Sub-total 335 900 335 900 302 310 Germany DE/12/19 81 000 81 000 72 900 DE/12/20 75 000 75 000 67 500 Sub-total 156 000 156 000 140 400 France FR/12/04 255 100 247 500 222 750 Sub-total 255 100 247 500 222 750 Netherlands NL/12/03 700 000 700 000 630 000 Sub-total 700 000 700 000 630 000 Portugal PT/12/05 74 500 74 500 67 050 Sub-total 74 500 74 500 67 050 Finland FI/12/02 250 000 250 000 225 000 Sub-total 250 000 250 000 225 000 Sweden SE/12/05 55 443 55 443 49 899 Sub-total 55 443 55 443 49 899 Total 1 946 943 1 939 343 1 745 409 ANNEX IV ELECTRONIC RECORDING AND REPORTING DEVICES (in EUR) Member State & project code Expenditure planned in the national fisheries control programme Expenditure for projects selected under this Decision Maximum Union contribution Greece EL/12/09 2 700 000 2 700 000 2 430 000 Sub-total 2 700 000 2 700 000 2 430 000 Finland FI/12/09 25 000 15 000 13 500 Sub-total 25 000 15 000 13 500 Total 2 725 000 2 715 000 2 443 500 ANNEX V PILOT PROJECTS (in EUR) Member State & project code Expenditure planned in the national fisheries control programme Expenditure for projects selected under this Decision Maximum Union contribution Belgium BE/12/05 60 000 60 000 30 000 Sub-total 60 000 60 000 30 000 Denmark DK/12/16 134 360 0 0 Sub-total 134 360 0 0 United Kingdom UK/12/49 341 161 341 161 170 581 Sub-total 341 161 341 161 170 581 Total 535 521 401 161 200 581 ANNEX VI AMOUNTS RELATED TO TRAINING, INITIATIVES RAISING AWARENESS OF CFP RULES AND ACQUISITION OR MODERNISATION OF PATROL VESSELS AND AIRCRAFT THAT WERE REJECTED (in EUR) Type of expenditure Expenditure planned in the national fisheries control programmes Expenditure for projects selected under this Decision Maximum Union contribution Training and exchange programmes Sub-total 825 931 0 0 Initiatives raising awareness of CFP rules Sub-total 849 713 0 0 Patrol vessels and aircraft Sub-total 60 528 109 0 0 Total 62 203 753 0 0